Opinion by
Mr. Justice Elkin,
This is an action in assumpsit on a policy of insurance. The suit was brought by the administrator of the estate of the deceased insured person. The only question raised by the pleadings is whether the insurance contract was in force at the time of the death of the insured. The contract of insurance was what is known as a twenty payment life policy. One of the conditions or privileges written into the contract is the following: “After the first premium, shall have been paid a grace of thirty days, during which the contract shall remain in force, will be allowed in the payment of premiums by the insured or by any one for him.” The first annual premium was paid and the second was due August 5, 1908, but was not paid upon that date, nor at the time of the death of the insured, August 28, 1908. Under these circumstances appellant contends that failure to pay the annual premium when due, or at least prior to the death of the insured, relieves the company from liability on the insurance contract. The theory is, that failure to pay the premium on the date specified worked a forfeiture of the right to recover, and that the thirty days of grace in which to pay only constituted a privilege by which the insured could reinstate his forfeited insurance, but that the delay was at the risk of the insured and no liability attached to the company until the premium was paid and accepted. Some cases are cited in support of *105this contention, but they are easily distinguished on their facts from the case at bar. The line of cases referred to had to deal with policies of fire insurance for definite fixed periods, or with life insurance contracts in which no provision had been made that the policy should remain in force during the period, called days of grace, in which the insured could pay the overdue premium. In no case called to our attention, and indeed it seems impossible to believe there could be any such case, has it ever been held that when the policy in express terms provides that it shall remain in force during the thirty day period, it would be construed to mean that it did not remain in force. Such a construction would do violence to the rights of contracting parties. When the contract shall begin and end, how long and under what conditions it shall remain in force, and when it shall be forfeited all depend upon the terms of the contract itself. When the terms and conditions are plain and unambiguous there is nothing requiring judicial interpretation. In the case at bar the contract provides that the policy shall remain in force during the thirty day period and there is no room for construction. When the person insured died the policy by its own terms was in force and the appellant company is bound thereby.
Judgment affirmed.